Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-16, 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) In claim 12, since the piston is inside the body, how can they be ‘mobile relative to one another’?
B) In claim 12, ‘hermetic’ is unclear in that it seems to contradict the claimed element of a sliding piston that can seal or unseal the reactor with relative ease and also contradicts the concept of being able to recover the hydrogen generated and the outlet of claim 25.
C) The last phrase of claim 12 is unclear in that it recites a process parameter (pressure) in an apparatus claim, which is not appropriate or limiting. The problem with former claim 6 has been incorporated into claim 12.
D) Claim 24 is missing the word ‘fluid’.

Claims 12, 21, 22, 25, 32 are rejected under 35 U.S.C. 102a1 as being anticipated by Curello et al. 9005344.
Curello teaches, especially in col. 4-6 and the figures, making hydrogen by controlling a piston which brings two reagents together by virtue of removing the barrier between them, which then contacts a catalyst. Note that since water can make hydrogen, the water by itself is a ‘reactive liquid’- noting the presence of borohydride in the liquid. The last 4 lines of the claim merely describe how pistons work; pushing an object against a force with a greater force will move an object and this principle of physics works in both directions to open and close the piston, and are met by a piston. Note that the generation of hydrogen creates a ‘compressible fluid’. When the borohydride is considered the .

Claims 12, 21, 22, 25, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Curello.
In so far as the claimed features are not identically described (especially noting the issues under ‘112), forming them is an obvious expedient to make an effective reactor.
Claim 30 is obvious to provide a catalytic surface of effective size.

Claims 12-15, 23-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Boyle et al. 8974765.
Boyle teaches, especially in col. 3-5 and fig. 8, contacting water with a catalyst to make hydrogen. Note that replacing the cartridge in fig. 10 lets air into the system, meeting claim 23. Claim 28 merely recites what happens when you confine the space of a gas (PV=nRT). For interpreting claim 14 and the like, note that fig. 8 shows the ‘open’ position; pushing 106 downwards flush with the chamber 102 (meeting claim 11) is ‘closed position’.

Claims 12-15, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle.
 In so far as the claimed features are not identically described (especially noting the issues under ‘112), forming them is an obvious expedient to make an effective reactor.

Claims 12-16, 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle taken with Curello.
Boyle (above) does not teach the claimed reagents and catalyst configuration, however Curello does to make hydrogen in a similar system. Using them in Boyle is obvious to make hydrogen efficiently.

Claims 12-16, 21-25, 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig.

A catalyst is not required, however columns 2 and 8 teach a suitable catalyst, the thickness of which is an obvious expedient. When the catalyst is in chamber 300, claim 12 is met. 

Claims 12-16, 21-29, 31, 32 are rejected under 35 U.S.C. 102a1 as being anticipated by Marsh et al. 8172912.
Marsh teaches, especially in col. 2-3 and the figures, making hydrogen. The piston reacts to pressure and is coated with catalyst. Figure 8 meets claim 23. Claim 27 is met when the rod is all the way extended, and this can be called ‘open’ even if no reaction occurs because an apparatus is not limited by process verbiage. Fig. 4c thus meets claim 26.

Claims 12-16, 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh.
In so far as the exact system is not described identically or is a composite of the various embodiments, forming the claimed apparatus is obvious to make hydrogen.
 As to the catalyst thickness, it is obvious to provide an effective amount of catalyst.

Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive. The applicant has not demonstrated actual or patentable differences in the process or apparatus parameters. If a piston moves inside a hollow body, it is not in fact moving ‘relative thereto’. The term ‘hermetic’ means more than just ‘sealed’. From applicants’ arguments, it appears that merely ‘sealed’ is intended. If so, then ‘hermetic’ should be cancelled as meaningless. If it means something, the meaning should be clear. Applicant has not demonstrated how the piston movement and the sealing differ in the applied references versus the present application. The argument that the rejections fail to specify how the claims are met is not true. Note comments such as ‘Column 11 explains how pistons respond to pressure. Features 140 and 240 meet claim 4’ and ‘For interpreting claim 14 and the like, note that fig. 8 .
As to Curello, the arguments themselves confirm that a hollow chamber 56 exists and is sealed. This is a compression chamber because all the required elements are met, and is hermetic because ‘hermetically sealed’ simply means ‘sealed’. A ‘compression chamber’ is just a chamber, because ‘compression’ is a process step. Gases are compressible, so unless the chamber is evacuated, it is a ‘compression chamber’. Rather than relying upon functional language (‘compression chamber’) applicant should use actual structural limitations. The argument to superatmospheric pressure does not make the apparatus patentable.
If Boyle’s pump can be closed, then its ‘hermetically sealed’ because the phrase simply means ‘sealed’. The remarks admit that a piston is taught. It is not necessary for Boyle to ‘describe … that it would define a chamber’. The piston of Boyle moves obeying the same laws of physics as applicants, so no differences are seen, let alone patentable differences. Similarly, Rosenzweig describes a piston being pushed, so it is not clear why the claims are patentable thereover. If Marsh’s vent made the chamber not hermetically sealed, then present claim 25 would be inoperable. The vent can be closed, so it is sealed in the same way as the present apparatus is. If atmospheric pressure was sufficient to move the parts of Marsh, they would flop open and shut under their own weight. The fact that it takes gas pressure to move the elements is evidence that the claimed pressure limitations (which do not limitan apparatus) are met.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736